669 S.E.2d 320 (2008)
Jeffrey Bernard LINEBERGER
v.
NORTH CAROLINA DEPARTMENT OF CORRECTION, a North Carolina State Agency, and The North Carolina Post-Release Supervision and Parole Commission, a North Carolina State Agency.
No. 141A08.
Supreme Court of North Carolina.
December 12, 2008.
Glover & Petersen, P.A., by Ann B. Petersen and James R. Glover, Chapel Hill, for plaintiff-appellee.
Roy Cooper, Attorney General, by Elizabeth F. Parsons, Assistant Attorney General, for defendant-appellants.
PER CURIAM.
As to the issue on direct appeal based on the dissenting opinion, we affirm the majority decision of the Court of Appeals. We conclude that the petition for discretionary review as to additional issues was improvidently allowed.
AFFIRMED IN PART; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED IN PART.